Name: Commission Regulation (EEC) No 948/87, of 31 March 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 4. 87 Official Journal of the European Communities No L 90/9 COMMISSION REGULATION (EEC) No 948/87 of 31 March 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 0 OJ No L 335, 13 . 6 . 1981 , p . 26. 12. 1985, p. 9 . No L 90/ 10 2. 4. 87Official Journal of the European Communities ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 | 07.01 All New potatoes 35,92 1544 281,01 74,58 248,18 5474 27,91 53133 84,19 25,47 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 82,45 3544 644,98 171,18 569,63 12563 64,07 121949 193,23 58,46 1.14 07.01-23 07.01 B II White cabbages and red cabbages 37,24 1601 291,31 77,31 257,28 5674 28,94 55080 87,27 26,40 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 42,17 1813 329,88 87,55 291,34 6425 32,77 62371 98,83 29,90 1.20 07.01-31 1 07.01-33 ) 07.01 D I Cabbage lettuce 47,55 2044 371,98 98,73 328,52 7245 36,95 70332 111,44 33,72 1.22 ex 07.01-36 ex 07.01 D II Endives 56,08 2410 438,66 116,42 387,41 8544 43,58 82940 131,42 39,76 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 113,22 4867 885,67 235,07 782,20 17252 87,99 167457 265,34 80,28 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 165,48 7114 1 294,42 343,55 1 143,19 25214 128,59 244740 387,80 117,34 1.32 ex 07.01-49 ex 07.01 F III Broad beans 34,00 1461 265,97 70,59 234,89 5180 26,42 50288 79,68 24,11 1.40 ex 07.01-54 ex 07.01 G II Carrots 27,19 1169 212,75 56,46 187,89 4144 21,13 40226 63,73 19,28 1.50 ex 07.01-59 ex 07.01 G IV Radishes 91,08 3915 712,46 189,09 629,22 13878 70,78 134707 213,44 64,58 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 18,83 809 147,29 39,09 130,08 2869 14,63 27848 44,12 13,35 1.70 07.01-67 ex 07.01 H Garlic 214,83 9236 1 680,45 446,01 1484,12 32733 166,95 317729 503,45 152,33 1.74 ex 07.01-68 ex 07.01 IJ Leeks 41,02 1763 320,87 85,16 283,38 6250 31,87 60668 96,13 29,08 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 374,07 16081 2926,01 776,60 2584,16 56996 290,69 553 231 876,61 265,25 1.80.2 ex 07.01-71  other 347,03 14919 2714,45 720,45 2397,31 52875 269,67 513230 813,23 246,07 ISO 07.01-73 07.01 L Artichokes 81,33 3496 636,22 168,86 561,89 12393 63,20 120293 190,60 57,67 1.100 07.01-75 1 07.01-77 J 07.01 M Tomatoes 70,43 3028 550,97 146,23 486,60 10732 54,73 104174 165,06 49,94 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 76,42 3285 597,78 158,66 527,94 11644 59,38 113024 179,09 54,19 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41 938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 46,85 2014 366,51 97,27 323,69 7139 36,41 69297 109,80 33,22 1.120 07.01-93 07.01 S Sweet peppers 122,32 5258 956,83 253,95 845,04 18638 95,06 180912 286,66 86,73 1.130 07.01-97 07.01 T II Aubergines 72,28 3107 565,42 150,07 499,36 11013 56,17 106905 169,39 51,25 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 73,58 3163 575,58 152,76 508,33 11211 57,18 108827 172,44 52,17 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 45,51 1956 355,98 94,48 314,39 6934 35,36 67307 106,65 32,27 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 55,53 2387 434,42 115,30 383,66 8462 43,15 82137 130,14 39,38 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 53,02 2279 414,74 110,07 366,29 8078 41,20 78417 124,25 37,59 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 109,53 4708 856,75 227,39 756,66 16688 85,11 161990 256,67 77,66 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 221,78 9534 1 734,78 460,43 1532,10 33792 172,34 328001 519,72 157,26 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 I I T  Sanguines and semi ­ sanguines 47,63 2047 372,56 98,88 329,04 7257 37,01 70443 111,61 33,77 2. 4. 87 Official Journal of the European Communities No L 90/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fi £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 33,66 1447 263,30 69,88 232,54 5129 26,15 49784 78,88 23,86 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 38,59 1651 301,62 79,61 266,07 5775 29,93 56607 89,74 28,50 2.60 ex 08.02 B Mandarins including tangerines ' and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 72,70 3125 568,67 15053 502,23 11077 56,49 107520 170,37 51,55 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 60,54 2603 473,60 125,70 418,27 9225 47,05 89546 141,88 4253 2.603 08.02.28 08.02 B I  Clementines 54,77 2354 428,45 113,71 378,40 8346 42,56 81010 128,36 38,84 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 61,54 2645 481,39 127,76 425,15 9377 47,82 91018 144,22 43,63 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 39,34 1691 307,79 81,69 271,83 5995 30,57 58194 92,21 2750 2.80 \ ex 08.02 D Grapefruit, fresh : l l \ 2.80.1 ex 08.02-70 l  white 37,90 1629 296,50 78,69 261,86 5775 29,45 56061 88,83 26,87 2.80.2 ex 08.02-70 \  pink 52,43 2254 410,12 108,85 362,21 7988 40,74 77544 122,87 37,17 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 150,82 6483 1 179,70 313,11 1041,87 22979 117,20 223051 353,43 10654 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 98,83 4249 773,09 205,19 682,77 15059 76,80 146171 231,61 70,08 2.95 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 ] 08.06 A II Apples 65,20 2803 510,05 135,37 450,46 9935 50,67 96437 152,80 46,23 2.110 08.06-33 \ \ \ \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 60,66 2608 474,55 12555 419,10 9243 47,14 89725 142,17 43,01 2.120 08.07-10 08.07 A Apricots 137,46 5882 1 072,14 284,11 945,48 20833 106,72 202051 321,03 100,59 2.130 ex 08.07-32 ex 08.07 B Peaches 177,21 7618 1386,17 36751 1 224,22 27001 137,71 262089 415,29 125,66 2.140 ex 08.07-32 ex 08.07 B Nectarines 122,13 5250 955,36 253,56 843,74 18609 94,91 180633 286,22 86,60 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 88,56 3788 692,07 182,68 610,50 13252 68,69 129883 205,92 65,41 2.160 08.07-71 1 08.07-75 ] 08.07 D Plums 99,36 4271 777,23 206,28 686,42 15139 77,21 146953 232,85 70,45 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 164,79 7084 1 28859 342,11 1 138,39 25108 128,06 243713 386,17 116,84 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5608 1024,49 270,43 903,74 19617 101,69 192269 304,83 96,82 2.180 08.09-11 ex 08.09 Water melons 22,75 973 177,79 4653 156,84 3404 17,64 33367 5250 16,80 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19 I  Amarillo, Cuper, HoneyDew, Onteniente, Piel deSapo, Rochet, Tendral 90,77 3902 710,04 188,45 627,09 13831 70,54 134251 212,72 64,36 2.190.2 ex 08.09-19  other 160,15 6885 1 252,72 332,49 1 106,36 24402 124,45 236856 375,30 113,56 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 111,31 35,35 2.200 08.09-50 ex 08.09 Kiwis 239,55 10298 1873,81 497,33 1 654,88 36500 186,16 354287 561,38 169,86 2.202 ex 08.09-80 ex 08.09 Khakis 111,78 4804 873,00 232,04 772,14 16983 86,87 164890 262,09 79,50 2203 ex 08.09-80 ex 08.09 Lychees 255,87 10997 1 998,23 531,12 1 767,36 38873 198,85 377418 599,90 18158